canine "sniff." The district court denied Roberts' claim that counsel was
                ineffective for failing to move to suppress the evidence on this ground
                because it concluded that the drug dog's sniff did not constitute a search.
                We agree. Roberts' luggage was sniffed in a public place, which does not
                "constitute a 'search' within the meaning of the Fourth Amendment"
                because the intrusion is minimal and does not violate a reasonable
                expectation of privacy.   See United States v. Place, 462 U.S. 696, 707
                (1983); United States v. Beale, 736 F.2d 1289, 1292 (9th Cir. 1984); cf
                Florida v. Jardines, U.S.                  , 133 S. Ct. 1409, 1417 (2013)
                (distinguishing dogs' sniffs in public places from those within the curtilage
                of one's home). Because the Fourth Amendment was not implicated, see
                Maryland v. Macon, 472 U.S. 463, 468-69 (1985), police officers required
                no suspicion before allowing the dog to sniff his luggage. We conclude that
                the district court did not err by denying Roberts' claim, and we
                            ORDER the judgment of the district court AFFIRMED.




                Douglas                                    Saitta


                cc: Hon. Jerome Polaha, District Judge
                     Sally S. deSoto
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk



SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A

                                                                       sr:   :"4:04-Sit